On November 9, 1995, it was the judgment of this Court that the defendant serve a term of ten (10) years at the Montana State Prison. It is also recommended that the defendant be considered for placement at the Swan River Boot Camp. Should the defendant be granted parole, he must comply with the conditions of his release from custody as stated in the November 9, 1995 judgment. The defendant is hereby given credit for one hundred six (106) days served in the Flathead County Detention Center pending final disposition in this matter.
On February 20,1997, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the application shall be dismissed with prejudice.
Done in open Court this 20th day of February, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal and Member, Hon. Richard G. Phillips.